 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.1 Page 1 of 17



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9100 Wilshire Blvd., #725 E.
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9
                                   SOUTHERN DISTRICT OF CALIFORNIA
10

11    CATHERINE COFFMAN,                                )   Case No. '21CV537 BEN RBB
                                                        )
12                          Plaintiff,                  )
                                                        )
13                                                      )   COMPLAINT FOR
                      vs.                               )   VIOLATIONS OF THE
14                                                      )   FEDERAL SECURITIES LAWS
      GW PHARMACEUTICALS PLC,                           )
15    GEOFFREY GUY, JUSTIN GOVER,                       )   JURY TRIAL DEMANDED
      CABOT BROWN, DAVID GRYSKA,                        )
16    CATHERINE MACKEY, JAMES NOBLE,                    )
                                                        )
      ALICIA SECOR, and WILLIAM                         )
17
      WALDEGRAVE,                                       )
18                                                      )
                            Defendants.                 )
19                                                      )
                                                        )
20

21

22          Plaintiff Catherine Coffman (“Plaintiff”), on behalf of herself and all others similarly situated,
23 upon information and belief, including an examination and inquiry conducted by and through her

24
     counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon personal belief,
25
     alleges the following for her Complaint:
26

27

28
                                         -1-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.2 Page 2 of 17




                                        NATURE OF THE ACTION
 1

 2          1.      This is an action brought by Plaintiff against GW Pharmaceuticals plc (“GW” or the

 3   “Company”) and the members of GW’s Board of Directors (the “Board” or the “Individual

 4   Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934
 5
     (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission
 6
     (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction,
 7
     pursuant to which GW will merge with Jazz Pharmaceuticals Public Limited Company (“Jazz”)
 8
     through Jazz’s wholly owned subsidiary Jazz Pharmaceuticals UK Holdings Limited (“Bidco”) (the
 9

10   “Proposed Transaction”).

11          2.      On February 3, 2021, GW and Jazz issued a joint press release announcing that they
12   had entered into a transaction agreement dated February 3, 2021 (the “Merger Agreement”) to sell
13
     GW to Jazz. Under the terms of the Merger Agreement, holders of GW ordinary shares will receive
14
     $16.66 2/3 in cash plus an amount of Jazz ordinary shares equal to an exchange ratio that will be
15
     calculated based upon Jazz’s share price, and holders of American Depositary Shares of GW (“GW
16

17   ADSs”) will receive approximately $220 in cash and $20 in Jazz stock in consideration for their GW

18   ADSs (the “Merger Consideration”).

19          3.      On March 15, 2021, GW filed a Schedule 14A Definitive Proxy Statement (the “Proxy
20 Statement”) with the SEC. The Proxy Statement, which recommends that GW stockholders vote in

21
     favor of the Proposed Transaction, omits or misrepresents material information concerning, among
22
     other things, the Company’s and Jazz’s financial projections and the financial analyses supporting the
23
     fairness opinions provided by the Board’s financial advisors, Centerview Partners LLC
24

25 (“Centerview”) and Goldman Sachs & Co. LLC (“Goldman”). Defendants authorized the issuance

26 of the false and misleading Proxy Statement in violation of Sections 14(a) and 20(a) of the Exchange

27 Act.

28
                                           -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.3 Page 3 of 17




              4.      In short, unless remedied, GW’s public stockholders will be irreparably harmed
 1

 2 because the Proxy Statement’s material misrepresentations and omissions prevent them from making

 3 a sufficiently informed voting decision on the Proposed Transaction. Plaintiff seeks to enjoin the

 4 stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

 5
     cured.
 6
                                        JURISDICTION AND VENUE
 7
              5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
 8
     14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27
 9

10 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).

11            6.      The Court has jurisdiction over defendants because each defendant is either a
12 corporation that conducts business in and maintains operations in this District, or is an individual who

13
     has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by this
14
     Court permissible under traditional notions of fair play and substantial justice.
15
              7.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §
16

17 78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company maintains an administrative office

18 located in this District; (ii) one or more of the defendants either resides in or maintains executive

19 offices in this District; and (iii) defendants have received substantial compensation in this District by

20 doing business here and engaging in numerous activities that had an effect in this District.

21
                                                 THE PARTIES
22
              8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of GW.
23
              9.      Defendant GW is a public limited company incorporated in England and Wales, with
24

25 its principal executive offices located at Sovereign House, Vision Park, Chivers Way, Histon,

26 Cambridge CB24 9BZ, United Kingdom and an administrative office located at 5750 Fleet Street,

27 Suite 200, Carlsbad, California.         The Company is a biopharmaceutical company focused on
28
                                             -3-
                   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.4 Page 4 of 17




     discovering, developing and commercializing novel therapeutics from its proprietary cannabinoid
 1

 2 product platform in a broad range of disease areas. GW ADSs trade on the Nasdaq Global Select

 3 Market under the ticker symbol “GWPH.”

 4           10.   Defendant Geoffrey Guy (“Guy”) is the founder of the Company and has served as
 5
     Chairman of the Board and a director since 1998.
 6
             11.   Defendant Justin Gover (“Gover”) has been President, Chief Executive Officer
 7
     (“CEO”), and a director of the Company since January 1999.
 8
             12.   Defendant Cabot Brown (“Brown”) has been a director of the Company since 2013.
 9

10           13.   Defendant David Gryska (“Gryska”) has been a director of the Company since

11 September 2020.

12           14.   Defendant Catherine Mackey (“Mackey”) has been a director of the Company since
13
     2017.
14
             15.   Defendant James Noble (“Noble”) is Lead Independent Director and Deputy Chairman
15
     of the Board, and has been a director of the Company since 2007.
16

17           16.   Defendant Alicia Secor (“Secor”) has been a director of the Company since 2017.

18           17.   Defendant William Waldegrave (“Waldegrave”) has been a director of the Company

19 since 2017.

20           18.   Defendants identified in paragraphs 10-17 are referred to herein as the “Board” or the
21
     “Individual Defendants.”
22
                                    OTHER RELEVANT ENTITIES
23
             19.   Jazz is a public limited company incorporated in the Republic of Ireland with its
24

25 executive offices located at Fifth Floor, Waterloo Exchange, Waterloo Road, Dublin 4, Ireland D04

26 E5W7. Jazz is a global biopharmaceutical company dedicated to developing and commercializing

27 life-changing medicines that transform the lives of patients with serious diseases. It has a diverse

28
                                         -4-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.5 Page 5 of 17




     portfolio of marketed medicines and novel product candidates, from early- to late-stage development,
 1

 2 in key therapeutic areas. Jazz’s common stock trades on the Nasdaq Global Select Market under the

 3 ticker symbol “JAZZ.”

 4          20.    Bidco is a private limited company incorporated in England and Wales and an indirect
 5
     wholly owned subsidiary of Jazz.
 6
                                  SUBSTANTIVE ALLEGATIONS
 7

 8 Background of the Company
 9          21.    GW is a biopharmaceutical company focused on discovering, developing and
10 commercializing novel therapeutics from its proprietary cannabinoid product platform in a broad

11
     range of disease areas. In over 20 years of operations, the Company has established a world leading
12
     position in the science, development and commercialization of plant-derived cannabinoid
13
     therapeutics through its proven drug discovery and development processes, intellectual property
14

15 portfolio, and regulatory, manufacturing and commercial expertise.

16          22.    GW’s lead cannabinoid product is Epidiolex, a pharmaceutical formulation

17 comprising highly purified plant-derived cannabidiol (“CBD”) for which GW retains global

18
     commercial rights. The Company initially launched Epidiolex in the U.S. in November 2018 for the
19
     treatment of seizures associated with Lennox-Gastaut syndrome (“LGS”) and Dravet syndrome for
20
     patients two years of age and older. In July 2020, the U.S. Food and Drug Administration (“FDA”)
21
     expanded the approval of Epidiolex, adding a new indication of seizures associated with Tuberous
22

23 Sclerosis Complex (“TSC”). The FDA also approved the expansion of all existing indications, LGS,

24 Dravet syndrome and TSC, to patients one year of age and older. LGS and Dravet syndrome are

25 severe childhood-onset, drug-resistant epilepsy syndromes. TSC is a rare genetic disorder that causes

26
     non-malignant tumors to form in many different organs and affects approximately 50,000 individuals
27
     in the United States and one million worldwide. GW has received Orphan Drug Designation from
28
                                         -5-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.6 Page 6 of 17




     the FDA and the Committee for Orphan Medical Products (“COMP”) for TSC. GW previously
 1

 2 received the same designations for LGS and Dravet syndrome.

 3          23.     The Company also has a deep pipeline of additional cannabinoid product candidates

 4 that includes compounds in Phase 1, Phase 2, and Phase 3 trials.

 5
            24.     On August 7, 2020, GW announced its fourth quarter 2020 financial results and
 6
     operational highlights, reporting for the quarter total revenue of $148.2 million, compared to $109.1
 7
     million for the fourth quarter of 2019. Total revenue for the full-year 2020 was $527.2 million, a
 8
     69% increase compared to $311.3 million for the prior year period. The Company also reported
 9

10 progress for several of its products, including: total net product sales of Epidiolex of $144.1 million

11 for the fourth quarter and $510.5 million for the year ended December 31, 2020; expanded payer

12 coverage for Epidiolex to more than 110 million lives with no/broad prior authorization, a 70%

13
     increase in 2020; and outside the US, GW expanded the global reach of epidiolex, with pricing and
14
     reimbursement approved in Germany, Finland and Israel. Reflecting on the Company’s results and
15
     looking towards the future, defendant Gover stated:
16

17          We are very proud of our strong financial performance and operational progress in
            2020, as Epidiolex sales increased by more than 70% during the year despite the
18          challenges of COVID-19. We are well positioned to build on our success and continue
            to deliver strong growth in 2021 in both the U.S. and Europe, where we continue to
19          make progress preparing for several commercial launches that are expected later this
            year. We have commenced our Phase 3 clinical program for nabiximols in the
20          treatment of multiple sclerosis spasticity, which provides multiple opportunities for an
21          NDA submission. Beyond nabiximols, we are advancing a diverse and robust
            neuroscience pipeline with several preclinical and clinical-stage pipeline candidates as
22          part of our commitment to patients and to developing innovative medicines that
            address significant unmet needs. We have strong momentum and a tremendous
23          opportunity to continue to build on our global cannabinoid leadership position as we
            prepare to join Jazz Pharmaceuticals and transform the lives of even more patients and
24          families.
25
     The Proposed Transaction
26
            25.     On February 3, 2021, GW and Jazz issued a joint press release announcing the
27
     Proposed Transaction. The press release states, in relevant part:
28
                                         -6-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.7 Page 7 of 17




         DUBLIN and LONDON, Feb. 3, 2021 -- Jazz Pharmaceuticals plc (Nasdaq: JAZZ)
 1       and GW Pharmaceuticals plc (Nasdaq: GWPH) today announced the companies have
 2       entered into a definitive agreement for Jazz to acquire GW for $220.00 per American
         Depositary Share (ADS), in the form of $200.00 in cash and $20.00 in Jazz ordinary
 3       shares, for a total consideration of $7.2 billion, or $6.7 billion net of GW cash. The
         transaction, which has been unanimously approved by the Boards of Directors of both
 4       companies, is expected to close in the second quarter of 2021.
 5
         Upon close of the transaction, the combined company will be a leader in neuroscience
 6       with a global commercial and operational footprint well positioned to maximize the
         value of its diversified portfolio.
 7
         GW is a global leader in discovering, developing, manufacturing and commercializing
 8       novel, regulatory approved therapeutics from its proprietary cannabinoid product
         platform to address a broad range of diseases. The company’s lead product,
 9
         Epidiolex® (cannabidiol) oral solution, is approved in patients one-year and older for
10       the treatment of seizures associated with Lennox-Gastaut Syndrome (LGS), Dravet
         Syndrome and Tuberous Sclerosis Complex (TSC), all of which are rare diseases
11       characterized by severe early-onset epilepsy. Epidiolex was the first plant-derived
         cannabinoid medicine ever approved by the U.S. Food and Drug Administration
12       (FDA). This product has also been approved, under the tradename Epidyolex®, by
         the European Medicines Agency (EMA) in patients two years of age and older for the
13
         adjunctive treatment of seizures associated with LGS and Dravet syndrome in
14       conjunction with clobazam and is under EMA review for the treatment of seizures
         associated with TSC. In addition to the approved indications for Epidiolex, there are
15       considerable opportunities to pursue other indications within the epilepsy field,
         including other treatment-resistant epilepsies where significant unmet needs of
16       patients exist.
17
         Beyond Epidiolex, GW has a scientific platform and deep innovative pipeline of
18       cannabinoid product candidates, as well as highly specialized manufacturing expertise,
         developed over two decades of pioneering and building leadership in cannabinoid
19       science. This pipeline includes nabiximols, for which the company is in Phase 3 trials
         to seek FDA approval for treatment of spasticity associated with multiple sclerosis and
20       spinal cord injury, as well as earlier-stage cannabinoid product candidates for autism
21       and schizophrenia.

22       “Jazz is proud of our leadership position in sleep medicines and rapidly growing
         oncology business. We are excited to add GW’s industry-leading cannabinoid
23       platform, innovative pipeline and products, which will strengthen and broaden our
         neuroscience portfolio, further diversify our revenue and drive sustainable, long-term
24       value creation opportunities,” said Bruce Cozadd, chairman and CEO of Jazz
25       Pharmaceuticals. “We are joining two teams that share a passion for, and track record
         of, developing differentiated therapies that advance science and transform the lives of
26       patients. This will help facilitate a successful integration and bring added capabilities
         to Jazz. Given the strength of our balance sheet and the meaningful financial drivers
27       of the transaction, we are confident in the value we can deliver to both companies’
28
                                      -7-
            COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.8 Page 8 of 17




         shareholders and patients. We look forward to welcoming the GW team to Jazz to
 1       build an even stronger company.”
 2
         “Over the last two decades, GW has built an unparalleled global leadership position in
 3       cannabinoid science, including the successful launch of Epidiolex, a breakthrough
         product within the field of epilepsy, and a diverse and robust neuroscience pipeline.
 4       We believe that Jazz is an ideal growth partner that is committed to supporting our
         commercial efforts, as well as ongoing clinical and research programs,” said Justin
 5
         Gover, CEO of GW Pharmaceuticals. “We have a shared vision of developing and
 6       commercializing innovative medicines that address significant unmet needs in
         neuroscience and an approach of putting patients first. Together, we will have an
 7       opportunity to reach and impact more patients through a broader portfolio of
         neuroscience-focused therapies than ever before.”
 8
         Creates an Innovative, High-Growth, Global Biopharma Leader with Financial
 9
         Strength
10
            •   Adding a Third High-Growth Commercial Franchise: The transaction
11              enhances product diversification through the addition of a third high-growth
                commercial franchise for critical unmet patient needs within: 1) sleep
12              disorders, 2) oncology, and 3) epilepsies. Specifically, the acquisition will
13              expand Jazz's growing neuroscience business by adding Epidiolex, a global,
                high-growth childhood-onset epilepsy franchise with near-term blockbuster
14              potential.

15              GW has rapidly scaled Epidiolex, achieving approximately $510 million in
                annual sales within two years of launch and broad access to date, with more
16              than 97% of U.S. lives covered. Epidiolex addresses significant unmet needs
17              in the field of epilepsy and offers the potential for a substantial improvement
                in outcomes for patients who were previously drug resistant. The combined
18              company will create a neuroscience leader with a global franchise and
                complementary therapeutic expertise, to maximize the value of XywavTM
19              (calcium, magnesium, potassium, and sodium oxybates) oral solution,
                Epidiolex, and other neuroscience products.
20

21          •   Robust Combined Pipeline in Neuroscience and Oncology to Drive
                Sustainable Growth: GW’s novel cannabinoid platform will expand and
22              diversify Jazz's growing neuroscience pipeline. The collective Jazz and GW
                teams will bring highly complementary expertise to a pro-forma pipeline of 19
23              clinical development programs across neuroscience and oncology, including in
                sleep, epilepsy, movement disorders, psychiatry, hematology and solid tumors.
24
                Following the close of the transaction, the combined portfolio will include
25              highly differentiated assets addressing significant unmet patient needs, which,
                when combined with complementary commercial models, accelerates Jazz's
26              growth strategy.
27          •   Shared Culture and Exceptional Talent Will Advance Mission to
28              Transform the Lives of Patients: Jazz and GW are focused on developing
                                     -8-
           COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.9 Page 9 of 17




                life-changing medicines for people with serious diseases, often with limited or
 1              no treatment options. Jazz’s and GW’s global teams possess unique talents
 2              and expertise and have proven capability to develop and launch differentiated
                therapies to support often-overlooked patient populations. Both companies are
 3              guided by shared values that include integrity, collaboration, passion,
                innovation and pursuit of excellence, and have cultures where diversity, equity
 4              and inclusion are a priority. The transaction brings together two companies
                with a significant presence in the United Kingdom, which is expected to remain
 5
                an important part of the combined enterprise.
 6
            •   Expected to Deliver Substantial Shareholder Value: The combination is
 7              expected to provide accelerated double-digit top-line revenue growth and to be
                accretive in the first full year of combined operations and substantially
 8              accretive thereafter. Jazz’s strong cash flow profile provides the capability to
 9              rapidly deleverage to a target net leverage of less than 3.5x by the end of 2022.

10
         Transaction Terms
11
         Under the terms of the agreement, holders of GW ADSs, which each represent 12 GW
12       ordinary shares, will be entitled to receive $220.00 for each GW ADS, of which
         $200.00 will be paid in cash and $20.00 in Jazz ordinary shares. This represents a
13
         premium of approximately 50 percent over GW's closing stock price on February 2,
14       2021, of $146.25 and 60 percent over GW’s 30-day volume weighted average price of
         $137.17.
15
         The number of Jazz ordinary shares to be issued to the holders of GW ADSs will be
16       based on the volume-weighted average price of Jazz's ordinary shares over a 15 trading
         day period preceding the closing date of the transaction, subject to limitations on the
17
         maximum and minimum number of Jazz ordinary shares issuable per GW ADS based
18       on a price range of $139.72 to $170.76 per Jazz ordinary share. Holders of GW
         ordinary shares that are not in ADS form will be entitled to receive the foregoing
19       consideration divided by 12 per ordinary share.
20       The cash portion of the transaction consideration is expected to be funded through a
         combination of cash on hand and debt financing. Jazz has obtained fully committed
21
         debt financing from BofA Securities and J.P. Morgan Securities LLC. The financing
22       includes a meaningful portion of pre-payable debt, in line with Jazz's commitment to
         rapid deleveraging.
23
         Closing Conditions
24

25       The transaction has been unanimously approved by the Boards of Directors of both
         companies, and is subject to the approval of GW shareholders, sanction by the High
26       Court of Justice of England and Wales and other customary closing conditions,
         including regulatory approvals. Subject to the satisfaction or waiver of the closing
27       conditions, the transaction is expected to close in the second quarter of 2021.
28
                                      -9-
            COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.10 Page 10 of 17




     Insiders’ Interests in the Proposed Transaction
 1

 2          26.     GW insiders are the primary beneficiaries of the Proposed Transaction, not the

 3 Company’s public stockholders. The Board and the Company’s executive officers are conflicted

 4 because they will have secured unique benefits for themselves from the Proposed Transaction not

 5
     available to Plaintiff and the public stockholders of GW.
 6
            27.     Notably, Company insiders stand to reap substantial financial benefits for securing the
 7
     deal with Jazz. Upon consummation of the Proposed Transaction, all unvested Company share
 8
     options granted before February 3, 2021, all unvested Company share options granted following
 9

10 February 3, 2021 to non-employee directors, and one-third of unvested Company share options

11 granted to GW’s employees following February 3, 2021, will be converted into the right to receive

12 cash payments, as set forth in the following tables:

13

14

15

16

17

18

19

20

21

22

23
            28.     Moreover, GW has agreed that the executive officers would be eligible to receive the
24
     Transition Incentive Bonuses. Under the terms of the Merger Agreement, to retain and incentivize
25
     their continued service throughout the transition period, the Company will pay such bonuses to its
26

27 executive officers in the following amounts: defendant Gover—$7,600,000; Mr. Darren Cline—

28
                                        - 10 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.11 Page 11 of 17




     $2,300,000; Mr. Scott Giacobello—$2,550,000; Mr. Douglas Snyder—$2,600,000; and Dr. Volker
 1

 2 Knappertz—$2,600,000.

 3          29.     Additionally, if they are terminated in connection with the Proposed Transaction,

 4 GW’s named executive officers will receive substantial cash severance payments in the form of

 5
     golden parachute compensation as set forth in the following table:
 6

 7

 8
 9

10

11 The Proxy Statement Contains Material Misstatements or Omissions

12          30.     Defendants filed a materially incomplete and misleading Proxy Statement with the
13 SEC and disseminated it to GW’s stockholders. The Proxy Statement misrepresents or omits material

14
     information that is necessary for the Company’s stockholders to make an informed decision whether
15
     to vote in favor of the Proposed Transaction.
16
            31.     Specifically, as set forth below, the Proxy Statement fails to provide Company
17

18 stockholders with material information or provides them with materially misleading information

19 concerning the Company’s and Jazz’s financial projections and the financial analyses supporting the

20 fairness opinions provided by the Board’s financial advisors, Centerview and Goldman.

21 Material Omissions Concerning the Company’s and Jazz’s Financial Projections and

22 Centerview’s and Goldman’s Financial Analyses

23          32.     The Proxy Statement omits material information regarding the Company’s and Jazz’s

24 financial projections.

25          33.     For example, with respect to each of the “July Forecasts” and “December Forecasts”
26
     for GW, the Proxy Statement fails to disclose the “assessments by GW management of the probability
27

28
                                        - 11 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.12 Page 12 of 17




     of success (“POS”) for each of the products and product candidates in the indications covered by” the
 1

 2 respective forecasts. Proxy Statement at 83, 84.

 3          34.     With respect to the “December Forecasts” for GW, the Proxy Statement further fails

 4 to disclose all line items underlying the calculation of unlevered free cash flow and unlevered free

 5
     cash flow (excl. unallocated R&D). The Proxy Statement also fails to disclose the unlevered free
 6
     cash flows to be generated from each of Epidiolex through 2026, Epidiolex post 2026, nabiximols /
 7
     Sativex, New Organic Products and Platform, each as utilized by Goldman in its Illustrative Sum-of-
 8
     the-Parts Discounted Cash Flow Analysis.
 9

10          35.     In addition, with respect to the “July Forecasts” for GW, the Proxy Statement fails to

11 disclose unlevered free cash flow, unlevered free cash flow (excl. unallocated R&D) and the

12 underlying line items for each, as well as the unlevered free cash flows to be generated from each of

13
     Epidiolex through 2026, Epidiolex post 2026, nabiximols / Sativex, New Organic Products and
14
     Platform, to the extent they exist.
15
            36.     Moreover, the Proxy Statement fails to disclose any financial projections for Jazz.
16

17          37.     The Proxy Statement also omits material information regarding Centerview’s and

18 Goldman’s financial analyses.

19          38.     The Proxy Statement describes Centerview’s and Goldman’s fairness opinions and the
20 various valuation analyses performed in support of their opinions. However, the description of

21
     Centerview’s and Goldman’s fairness opinions and analyses fails to include key inputs and
22
     assumptions underlying these analyses. Without this information, as described below, GW’s public
23
     stockholders are unable to fully understand these analyses and, thus, are unable to determine what
24

25 weight, if any, to place on Centerview’s and Goldman’s fairness opinions in determining whether to

26 vote in favor of the Proposed Transaction.

27

28
                                         - 12 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.13 Page 13 of 17




            39.      With respect to Centerview’s Discounted Cash Flow Analysis, the Proxy Statement
 1

 2 fails to disclose: (i) quantification of the inputs and assumptions underlying the discount rates ranging

 3 from 9.5% to 11.5%; (ii) quantification of GW’s terminal value; and (iii) the number of fully diluted

 4 outstanding GW ADS-equivalent GW ordinary shares.

 5
            40.      With respect to Centerview’s Sensitivity Analysis, the Proxy Statement fails to disclose
 6
     the assumptions Centerview utilized with respect to Epidiolex and nabiximols, including, but not
 7
     limited to, loss of exclusivity, peak sales, probability of additional indications and timing of
 8
     approvals.
 9

10          41.      With respect to Centerview’s Analyst Price Targets Analysis, the Proxy Statement fails

11 to disclose: (i) the individual price targets observed; and (ii) the sources thereof.

12          42.      With respect to Goldman’s Illustrative Discounted Cash Flow Analysis, the Proxy
13
     Statement fails to disclose: (i) quantification of the inputs and assumptions underlying the discount
14
     rates ranging from 9.5% to 11.5%; (ii) terminal year estimate of the unlevered free cash flow to be
15
     generated by GW utilized in the analysis; (iii) quantification of GW’s terminal value; and (iii) the
16

17 number of fully diluted outstanding GW ADS-equivalent GW ordinary shares.

18          43.      With respect to Goldman’s Illustrative Sum-of-the-Parts Discounted Cash Flow

19 Analysis, in addition to the unlevered free cash flows to be generated from each of Epidiolex through

20 2026, Epidiolex post 2026, nabiximols / Sativex, New Organic Products and Platform, the Proxy

21
     Statement fails to disclose: (i) quantification of the inputs and assumptions underlying the discount
22
     rates ranging from 9.5% to 11.5%; (ii) the metric to which Goldman applied perpetuity growth rates
23
     to derive the terminal values and quantification thereof; (iii) quantification of the terminal values; and
24

25 (iv) the number of fully diluted outstanding GW ADS-equivalent GW ordinary shares.

26          44.      Without such undisclosed information, GW stockholders cannot evaluate for

27 themselves whether the financial analyses performed by Centerview and Goldman were based on

28
                                           - 13 -
                  COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.14 Page 14 of 17




     reliable inputs and assumptions or whether they were prepared with an eye toward ensuring that
 1

 2 positive fairness opinions could be rendered in connection with the Proposed Transaction. In other

 3 words, full disclosure of the omissions identified above is required in order to ensure that stockholders

 4 can fully evaluate the extent to which Centerview’s and Goldman’s opinions and analyses should

 5
     factor into their decision whether to vote in favor of the Proposed Transaction.
 6
            45.     The omission of this material information renders the statements in the “Certain GW
 7
     Forecasts” and “Opinions of Financial Advisors of GW” sections of the Proxy Statement false and/or
 8
     materially misleading in contravention of the Exchange Act.
 9

10          46.     The Individual Defendants were aware of their duty to disclose this information and

11 acted negligently (if not deliberately) in failing to include this information in the Proxy Statement.

12 Absent disclosure of the foregoing material information prior to the stockholder vote on the Proposed

13
     Transaction, Plaintiff and the other GW stockholders will be unable to make an informed decision
14
     whether to vote in favor of the Proposed Transaction and are thus threatened with irreparable harm
15
     warranting the injunctive relief sought herein.
16

17                                          CLAIMS FOR RELIEF

18                                                   COUNT I

19                 Claims Against All Defendants for Violations of Section 14(a) of the
                        Exchange Act and Rule 14a-9 Promulgated Thereunder
20
            47.     Plaintiff repeats all previous allegations as if set forth in full.
21

22          48.     During the relevant period, defendants disseminated the false and misleading Proxy

23 Statement specified above, which failed to disclose material facts necessary to make the statements,

24 in light of the circumstances under which they were made, not misleading in violation of Section

25 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

26
            49.     By virtue of their positions within the Company, the defendants were aware of this
27
     information and of their duty to disclose this information in the Proxy Statement. The Proxy
28
                                        - 14 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.15 Page 15 of 17




     Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or
 1

 2 omitted material facts, including material information about the Company’s and Jazz’s financial

 3 projections and the data and inputs underlying the financial valuation analyses that support the

 4 fairness opinions provided by Centerview and Goldman. The defendants were at least negligent in

 5
     filing the Proxy Statement with these materially false and misleading statements.
 6
            50.     The omissions and false and misleading statements in the Proxy Statement are material
 7
     in that a reasonable stockholder would consider them important in deciding how to vote on the
 8
     Proposed Transaction.
 9

10          51.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange

11 Act and SEC Rule 14a-9(a) promulgated thereunder.

12          52.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is
13
     threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief
14
     is appropriate to ensure defendants’ misconduct is corrected.
15
                                                    COUNT II
16
                               Claims Against the Individual Defendants for
17
                               Violations of Section 20(a) of the Exchange Act
18
            53.     Plaintiff repeats all previous allegations as if set forth in full.
19
            54.     The Individual Defendants acted as controlling persons of GW within the meaning of
20
     Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or
21

22 directors of GW, and participation in and/or awareness of the Company’s operations and/or intimate

23 knowledge of the false statements contained in the Proxy Statement filed with the SEC, they had the

24 power to influence and control and did influence and control, directly or indirectly, the decision-

25 making of the Company, including the content and dissemination of the various statements which

26
     Plaintiff contends are false and misleading.
27

28
                                        - 15 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.16 Page 16 of 17




            55.     Each of the Individual Defendants was provided with or had unlimited access to copies
 1

 2 of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to and/or

 3 shortly after these statements were issued and had the ability to prevent the issuance of the statements

 4 or cause the statements to be corrected.

 5
            56.     In particular, each of the Individual Defendants had direct and supervisory
 6
     involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
 7
     the power to control or influence the particular transactions giving rise to the securities violations as
 8
     alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous
 9

10 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

11 were, thus, directly involved in the making of the Proxy Statement.

12          57.     In addition, as the Proxy Statement sets forth at length, and as described herein, the
13
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
14
     Transaction. The Proxy Statement purports to describe the various issues and information that they
15
     reviewed and considered—descriptions the Company directors had input into.
16

17          58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

18 the Exchange Act.

19          59.     As set forth above, the Individual Defendants had the ability to exercise control over
20 and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,

21
     promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as
22
     controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a
23
     direct and proximate result of defendants’ conduct, GW’s stockholders will be irreparably harmed.
24

25                                         PRAYER FOR RELIEF

26          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including

27 injunctive relief, in her favor on behalf of GW, and against defendants, as follows:

28
                                        - 16 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:21-cv-00537-CAB-AHG Document 1 Filed 03/26/21 PageID.17 Page 17 of 17




          A.      Preliminarily and permanently enjoining defendants and all persons acting in concert
 1

 2                with them from proceeding with, consummating, or closing the Proposed Transaction

 3                and any vote on the Proposed Transaction, unless and until defendants disclose and

 4                disseminate the material information identified above to GW stockholders;
 5
          B.      In the event defendants consummate the Proposed Transaction, rescinding it and
 6
                  setting it aside or awarding rescissory damages to Plaintiff;
 7
          C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,
 8
                  as well as SEC Rule 14a-9 promulgated thereunder;
 9

10        D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

11                Plaintiff’s attorneys’ and experts’ fees; and
12        E.      Granting such other and further relief as this Court may deem just and proper.
13
                                             JURY DEMAND
14
          Plaintiff demands a trial by jury on all claims and issues so triable.
15
     Dated: March 26, 2021                              WEISSLAW LLP
16                                                      Joel E. Elkins
17                                                      By: /s/ Joel E. Elkins
18
                                                        Joel E. Elkins
19                                                      9100 Wilshire Blvd., #725 E.
                                                        Beverly Hills, CA 90210
20                                                      Telephone: 310/208-2800
                                                        Facsimile: 310/209-2348
21                                                              -and-
22                                                      Richard A. Acocelli
                                                        1500 Broadway, 16th Floor
23                                                      New York, NY 10036
                                                        Telephone: 212/682-3025
24                                                      Facsimile: 212/682-3010
25
                                                        Attorneys for Plaintiff
26

27

28
                                        - 17 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
